Per Curiam.
This is an appeal from a judgment of the district court for Clay County, Nebraska, reversing the order of the county court terminating the parental rights to P.M.C., a minor child.
The district court remanded the matter to the county court with directions to continue court supervision and the development of a foster care plan if the court determined that foster care should be continued.
On review de novo we agree with the decision of the district court that the charges of willful neglect were not proven by clear and convincing evidence and that the best interests of P.M.C. do not require termination of parental rights.
Affirmed.